DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the “Objection to the Abstract” section of page 9 and amendment to the specification with respect to the abstract have been fully considered and are persuasive. The objections to the abstract have been withdrawn in view of the amendments. 
Applicant’s arguments, see pages 9-10, with respect to the 102 rejection of claim 7 and 10 using Govari et al. (US 2007/0080682) have been considered but are not persuasive. Applicant argues that Govari ‘682 does not teach a Hall effect sensor which is “configured to, in response to a Direct Current (DC) magnetic field, generate a signal indicative, in the given coordinate system, or a roll angle of the SAS about the single axis” as recited in claims 7 and 10. As stated in the previous non-final action, and as acknowledged by the applicant, Govari ‘682 provides evidence for “alternative field sensors” such as “Hall effect devices” as an example of “sensor assemblies based on other sensor technologies for sensing DC and/or AC magnetic fields” in [0062]. It is noted that a reference is considered for all that it teaches, and that one of ordinary skill in the art would be apprised of implementing the Hall effect sensor either for alternative DC or AC magnetic field sensing or in combination for DC and AC magnetic field sensing. This recitation, in addition to the previously cited configuration of the sensor assembly 20 in Fig. 3 enables an embodiment of a single-axis and dual-axis field sensor to be “positioned on two orthogonal planes” for measuring “position signals indicative of all three orthogonal field 682. 
Applicant’s arguments, see section A of page 10, with respect to the obviousness rejection of claims 1-6 in view of the combination of Govari ‘682 and Govari et al. (US 2015/0173643) have been fully considered but are not persuasive and moot in view of new grounds of rejection. Applicant’s argument partly relies on the ineligibility of Govari ‘682 as for the 102 rejection. However, as stated above, the evidence from Govari ‘682 relied on to teach the “Hall effect sensor configured to, in response to a Direct Current (DC) magnetic field, generate a signal indicative, in the given coordinate system, of a roll-angle of the SAS about the single axis” is valid and anticipatory. Since part of the proposed amendment to claims 1 and 4 is the same language as in claim 7 above, the provided evidence from Govari ‘682 also reads on this portion of the amendment. Claims 1 and 4 further include the amended language of “the MRI system configured to generate a Direct Current (DC) magnetic field” which is deemed unpatentable in view of Govari ‘682 and ‘643, further in view of Czipott et al. (US 2004/0169509) and will be discussed in the section “Claim Rejections – 35 USC § 103” below.
Applicant’s arguments, see section B of pages 10-11, with respect to the obviousness rejection of claims 8 and 9 in view of the combination of Govari ‘682 and Hein et al. (US 2018/0172420) have been fully considered but are not persuasive. As above, the applicant argues 682 does not teach the Hall effect sensor of parent claim 7. However, as explained previously, the evidence of Govari ‘682 in [0044], [0052], and [0062] reads on claim 7 and is therefore still valid in the combined rejection of claims 8 and 9 with Hain. 
Applicant’s arguments, see page 11, with respect to the new dependent claims 11-16 are considered but are considered moot in view of new grounds of rejection that are discussed in the section “Claim Rejections – 35 USC § 103” below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari et al. (US 2007/0080682), with both the instant and reference applications falling within the same field of magnetic tracking methods and devices in medical procedures. 
The magnetic sensor comprising a single axis sensor (SAS) configured to respond to one or more alternating current (AC) magnetic fields to generate a signal indicative of a direction (claim 7) and position (claim 10) of the SAS in a coordinate system is taught by the use of “single-axis field sensors” within various embodiments in [0011], [0052]-[0053], and [0059]; The Hall effect sensor responsive to direct current (DC) magnetic fields to generate a roll-angle of the SAS in a coordinate system (claim 7) is anticipated by substituting the sensor assemblies with “alternative field sensors [which] may comprise Hall-effect devices or field sensing coils” ([0062]). The disclosed sensors assemblies may be used “for sensing DC and/or AC magnetic fields” [0062]. The signals from the SAS and Hall effect sensors in the sensor assemblies can be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 2007/0080682) in view of Govari et al. (US 2015/0173643) and Czipott et al. (US 2004/0169509).
Regarding the catheter-based tracking system of claim 1 and the method of claim 4, Govari ‘682 teaches the field generator(s) for applying AC magnetic field(s) to be sensed by a SAS and a DC magnetic field to be sensed by a Hall effect sensor, whereby the signal from each sensor is received by a processor configured to calculate the direction and roll-angle of the sensors in the distal end of a catheter, respectively: a catheter as depicted in Fig. 1 “is part of a magnetic position tracking system, which generally comprises on ore more field generators 13 positioned at known spatial coordinates” ([0042]) including “a position sensor 11 coupled to probe 10 in order to measure the position coordinates of the probe responsively to the magnetic field in its vicinity” (0043]). The sensor assembly 12 “comprises two or more compact magnetic field sensors, each capable of measuring components of a magnetic field along one or two axes”, with the sensor comprising a single axis sensor, “Hall effect devices or field sensing coils…for 682 further teaches that the Hall effect sensor is configured to, in response to the Direct Current (DC) magnetic field, generate a signal indicative of a roll-angle of the SAS about a single axis as in [0044] above: “The calculated position” from the sensor assembly 12 “may comprise up to six-dimensional coordinate information, including both position and angular orientation of the probe” by an “external processing unit” connected via cable 18 to probe 10.  Under the broadest reasonable interpretation of the claim language, this evidence reads on the Hall effect sensor being configured to generate a signal of the roll-angle of the SAS about a single axis in response to the DC magnetic field.
However, the Govari ‘682 reference does not teach a magnetic resonance imaging (MRI) system for providing the DC magnetic field, nor the location of the AC field generators relative to it. Govari ‘643 teaches an analogous magnetic field-based position tracking system for intra-body probes. Govari ‘643 illustrates an embodiment of AC field generators 39 in a coordinate system pad 38 adjacent to a patient within an open MRI scanner 22 in Fig. 1 for tracking a SAS within an intra-body probe (‘682, [0008]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Govari ‘682 with the teachings of Govari ‘643 to enable the magnetic sensors (i.e. SAS and Hall effect sensors) within the tracking probe of ‘682 to respond to the AC magnetic field of the field generators 39, while employing the magnet of the MRI system to provide the DC magnetic field. The use of the SAS within a probe ‘643). Additionally, the incorporation of the Hall effect sensor enables detection of the MRI-provided (DC) magnetic field to provide additional positioning degrees of freedom over a SAS setup.
Further, Govari ‘682 nor ‘643 explicitly teach the MRI system configured to generate a Direct Current (DC) magnetic field. Czipott teaches a method and apparatus for screening patients for paramagnetic or ferromagnetic objects using analogous magnetic sensors. Specifically, Czipott teaches in [0030] that “a DC field can be provided in the form of the fringing field of a nearby MRI magnet.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Govari with the teachings of Czipott for the MRI device of Govari ‘643 to produce DC magnetic field as a commonly used method in the technological environment for producing such a field. 
Regarding claims 2 and 5, Govari ‘682 further teaches the calculation of the position of the distal end of the catheter-based tracking system in [0044], citing the control module 16 and an external processing unit calculating “the position of the probe with respect to field generators 13,” where the “field generators 13 are positioned at known spatial coordinates” ([0042]).
 With regards to claims 3 and 6, Govari ‘682 further teaches the processing and calculation of roll angle of the distal end in a coordinate system in [0044]: “The external processing unit calculates and displays the position of the probe with respect to field generators 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘682 in view of Hein et al. (US 2018/0172420), sharing the same technical field of systems and methods for electro-magnet tracking in medical devices. Govari ‘682 teaches a sensor assembly combining multiple magneto-resistive sensors “mounted on a substrate assembly, which orients the sensors in different, respective geometrical planes” ([0013]) in a catheter distal end that can include hall effect sensors or field sensing coils for position tracking of the device ([0062]).
However, it does not teach the location of a potential Hall effect sensor enclosed in the SAS coil. Hein teaches an example where a “first type of sensor is an inductive sensor, and wherein the second type of sensor is a magneto-resistive (MR) sensor” ([0009]) such as an inductive coil sensor ([0010]) and hall effect sensing element ([0007]), respectively, whereby “the second magnetic field sensor is at least partially positioned within wound coils of the inductive sensor” ([0011]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Govari ‘682 with the teachings of Hein to achieve the increased position, direction, and roll angle sensing without specific three-dimensional orientation of the flexible substrate assembly in the probe distal end by incorporating the Hall effect sensor within the coils of the inductive coil sensor, acting as the SAS. As Hein points out, “such an arrangement provides a sensor assembly with compact geometry and that is able to sense magnetic fields in a plurality of directions” ([0055]) to reduce the footprint inside the distal end of catheter, to reduce overall device size and increase patient comfort.
.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘682 in view of Govari ‘643, Czipott and Wouters et al. (“Design and fabrication of an innovative three-axis Hall sensor”).
Regarding claims 11 and 13, the combination of Govari teaches “the catheter-based tracking system of claim 1” and “the method of claim 4,” as well as terminals connected to the Hall effect sensor to output signal via “a control module 16 that accepts the position signals and/or other signals produced by probe 10 and sends them via a cable 18 to an external processing unit” ([0044]). Govari ‘682 also discloses that “the position sensor is fitted in the distal end of the catheter,” which contains the Hall effect sensor ([0043]). However, the modification of Govari ‘682 with ‘643 and Czipott does not explicitly teach that the Hall effect sensor has metallic electrodes to output generate Hall voltage. 
Wouters, discloses the design and fabrication of an analogous Hall effect sensor for measuring magnetic fields. Wouters teaches a “three-axis Hall sensor” where “its metal contacts are extended outwards to gain a larger pad surface area for easier wire soldering or bonding” (final paragraph of ‘Design’, pg. 65). Here, ‘contacts’ is evaluated to teach the ‘electrodes’ from the claim language, since under the broadest reasonable interpretation both are used to conduct the flow of electrons. Further, Wouters describes that “the measured voltage of a homogeneous and isothermal Hall plate driven at a constant current I in a magnetic field B is the sum of the Hall voltage generated by the Hall effect and a planar Hall voltage generated by the planar Hall effect” (second paragraph of ‘Measurement accuracy description’ on page 65). This indicates that the signal inherently produced from the Hall effect is termed the Hall voltage. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hall effect sensor of Govari ‘682 with the hall effect sensor and its metal contacts of Wouters as a common material make-up of Hall effect sensors for connecting with the cable 18 – via necessary terminals – of Govari ‘682 for the transmission of the signal of generated Hall voltage. The substitution of the Hall effect sensor with the metal contacts of Wouters would allow the Hall effect sensor of Govari ‘682 to function as intended.
With respect to claims 12 and 14, the combination of Govari teaches “the catheter-based tracking system of claim 1” and “the method of claim 4,” but does not explicitly teach that the Hall effect sensor has sub-millimeter dimensions. Wouters teaches a three-axis sensor consisting of six one dimensional (1D) Hall sensors and “when assembled…form an inner hollow cube of 1D Hall sensors with dimensions 200 μm × 200 μm × 200 μm,” (final paragraph of ‘Design’, pg. 65) thereby meeting the requirement for sub-millimeter dimensions the combined Hall sensors and each individual Hall sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hall effect sensor of Govari ‘682 with the submillimeter sensor of Wouters in order for the sensor to provide “a small spatial distribution of active areas, equal sensitivity to all three magnetic field components, full field vector measurements virtually at a single point in space and time, and substantial compensation of the planar Hall effect (final paragraph of ‘Introduction’, pg. 64).
 
s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘682 in view Wouters. 
Regarding claim 15, Govari teaches “the magnetic sensor of claim 7,” but does not teach that “the Hall effect sensor comprises one or more metallic electrodes” that connect to terminals “to output generated Hall voltage.” Wouters teaches a “three-axis Hall sensor” where “its metal contacts are extended outwards to gain a larger pad surface area for easier wire soldering or bonding” (final paragraph of ‘Design’, pg. 65). Further, Wouters describes that “the measured voltage of a homogeneous and isothermal Hall plate driven at a constant current I in a magnetic field B is the sum of the Hall voltage generated by the Hall effect and a planar Hall voltage generated by the planar Hall effect” (second paragraph of ‘Measurement accuracy description’ on page 65). This indicates that the signal inherently produced from the Hall effect is termed the Hall voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hall effect sensor of Govari ‘682 with the hall effect sensor and its metal contacts of Wouters as a common material make-up of Hall effect sensors for connecting with the cable 18 – via necessary terminals – of Govari ‘682 for the transmission of the signal of generated Hall voltage. The substitution of the Hall effect sensor with the metal contacts of Wouters would allow the Hall effect sensor of Govari ‘682 to function as intended.
With respect to claim 16, Govari teaches the magnetic sensor of claim 7, but does not teach the Hall effector sensor having sub-millimeter dimension. Wouters teaches a three-axis sensor consisting of six one dimensional (1D) Hall sensors and “when assembled…form an inner hollow cube of 1D Hall sensors with dimensions 200 μm × 200 μm × 200 μm,” (final paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hall effect sensor of Govari ‘682 with the submillimeter sensor of Wouters in order for the sensor to provide “a small spatial distribution of active areas, equal sensitivity to all three magnetic field components, full field vector measurements virtually at a single point in space and time, and substantial compensation of the planar Hall effect (final paragraph of ‘Introduction’, pg. 64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krueger and Gleich (WO 2007/015180) teach a system and method for tracking and locating interventional devices utilizing magnetic sensors using an asymmetrically disposed magnetic core within an induction coil within an external AC magnetic field. A DC current connected to the induction coil adjust the saturation level of the magnetic core, providing magnetic tracking of the induction coil in six degrees of freedom. 
Kelly and Hein (US 2018/0220926) teach an electromagnetic navigation system using magneto-resistive sensing elements disposed within intra-body medical devices for tracking their location and orientation within a fixed frame of reference.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REMY C COOPER/Examiner, Art Unit 3793 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793